JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s judgment be affirmed, substantially for the reasons stated by the district court in its opinion filed February 9, 2001. See also Treaty Pines Investments Partnership v. Commissioner of Internal Revenue, 967 F.2d 206, 211 (5th Cir.1992) (general contract law principles govern tax settlements and tax settlement is binding even if it consists only of letters of offer and acceptance).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.